PER CURIAM.
A jury found defendant guilty of felony stealing. Section 570.030, RSMol994. The trial court sentenced him as a persistent offender to twelve years.
Defendant raises two issues on appeal. First, he alleges the trial court committed plain error in permitting the State to introduce hearsay evidence. Second, he alleges his trial counsel was ineffective for failing to challenge the State’s strikes of African-American venirepersons.
No jurisprudential purpose would be served by a written opinion. Rule 30.25(b). The judgment of the motion court on the Rule 29.15 motion is based on findings that are not clearly erroneous. An opinion would have no precedential value. Ride 84.16(b).
The judgments of the trial court and motion court are affirmed.